McGEE, Justice.
This is a condemnation proceeding brought by the County of Matagorda to condemn four parcels of land owned by Jean Holloway, Individually and as Independent Executrix of the Estate of Sterling Holloway, Pat Sterling Holloway, Joan K. Holloway, and Michael Sterling Holloway. A trial was held in the district court upon timely objection to the award of the special commissioners. The trial court rendered judgment for the Holloways in the amount of $13,284.55, in addition to the $35,995.85 previously deposited into the registry of the court. The court of appeals affirmed the judgment of the trial court. 667 S.W.2d 324. We granted the application for writ of error in this cause to consider whether the County complied with the requirements of the Open Meeting Act. Tex. Rev.Civ.Stat.Ann. art. 6252-17 § 3A(d, h) (Vernon 1984). We hold that the Hollo-ways have waived this argument, and therefore, affirm the judgment of the court of appeals.
Complaints as to procedural irregularities in a condemnation case “must be preserved at the trial court level by motion, exception, objection, plea in abatement, or some other vehicle.” PGP Gas Products, Inc. v. Fariss, 620 S.W.2d 559, 560 (Tex.1981). In the present cause, the Holloways never objected or called the trial court’s attention to the alleged lack of proper notice. We hold that the Holloways have waived their right to complain on appeal that the County failed to show compliance with the notice requirements of the Open Meeting Act.
The judgment of the court of appeals is affirmed.